July 23, 1996         [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 96-1265

                      ANTHONY KACHIKWU,

                    Plaintiff, Appellant,

                              v.

                 CHARLES T. GRIGSBY, ET AL.,

                    Defendants, Appellees.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

      [Hon. George A. O'Toole, Jr., U.S. District Judge]                                                                   

                                         

                            Before

                    Selya, Cyr and Boudin,
                       Circuit Judges.                                                 

                                         

Anthony Kachikwu on brief pro se.                            
Merita  A.  Hopkins,  Corporation  Counsel,  and  Dawna  McIntyre,                                                                             
Assistant Corporation Counsel, City of Boston Law Department, on brief
for appellees.

                                         

                                         

          Per Curiam.  Upon careful review  of the record and                                

the parties'  briefs, we  conclude that summary  judgment for

the  defendant  was proper  for  the  reasons stated  by  the

district court.  We add only the following comments.

          Defendant's  discovery responses do  not suggest to

us any grounds for reversing the judgment here.

          We cannot consider the  judgment entered in another

action against other defendants, as that matter is not before

us now.

          We know  of no  basis for plaintiff's  request that

this case be transferred to state court. 

          Affirmed.  See 1st Cir. Loc. R. 27.1.                                    

                             -2-